Citation Nr: 1720115	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus. 

3.  Entitlement to service connection for acid reflux.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Christine K. Clemens, Esq.
ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1968 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for type II diabetes mellitus, heart disease, hypertension, peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, bilateral hearing loss, tinnitus, acid reflux and sleep apnea.  The Veteran perfected his appeal of these issues in a June 2012 VA Form 9.  In a subsequent October 2013 rating decision, service connection was granted for ischemic heart disease, type II diabetes mellitus, and peripheral neuropathy of the bilateral upper and lower extremities.  As that decision constitutes a full grant of the benefits sought on appeal as to those issues, they are no longer with the Board's jurisdiction.  

In his June 2012 VA Form 9), the Veteran requested a hearing before the Board in Washington, D.C.  In a November 2015 written correspondence, he requested to change his hearing request to a BVA videoconference hearing at the New York RO.  In May 2016, the Board remanded these matters to afford the Veteran the opportunity for a hearing before a Veterans Law Judge via videoconference.  In a January 2017 written correspondence, the Veteran withdrew his request for a Board hearing and submitted an appellate brief in lieu of a hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

In statements provided by the Veteran's representative in June 2014 (and again in January 2017), the Veteran has alleged that the October 2013 rating decision incorrectly calculated the Veteran's bilateral factor for his service-connected peripheral neuropathy of his left and right upper extremities and left and right lower extremities. The Board construes this as asserting a claim for entitlement to an increased initial rating for service-connected peripheral neuropathy of the bilateral upper and lower extremities.  Additionally, the Veteran filed a claim in June 2014 for to a total disability rating based on individual unemployability (TDIU) due to his service-connected type II diabetes mellitus, peripheral neuropathy and ischemic heart disease.  The issues of entitlement to an increased rating for service-connected peripheral neuropathy of the bilateral upper and lower extremities and entitlement to a TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to service connection for hypertension and entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In the January 2017 Appellate Brief and correspondence, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of his claims of entitlement to service connection for acid reflux and for sleep apnea.

2.  The Veteran does not have a right ear hearing loss disability for VA purposes

3.  Left ear hearing loss was not manifested in service or within the first post service year, and the only opinion to address the etiology of left ear hearing loss weighs against the claim.  Lay evidence dates the onset of left ear hearing loss to many years after discharge from service.

4.  Tinnitus was not manifested in service or within one year following service, and the only opinion to address the etiology of tinnitus weighs against the claim.  Lay evidence dates the onset of tinnitus to many years after discharge from service.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the claim of entitlement to service connection for acid reflux have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal of the claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

4. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In a January 2017 written correspondence and Appellant Brief, the Veteran, through his representative, withdraw his appeal of the issues of entitlement to service connection for acid reflux and for sleep apnea.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2016).

As a result of the Veteran's withdrawal of the appeal as to the claims of entitlement to service connection for sleep apnea and for acid reflux, no allegation of error of fact or law remains before the Board for consideration as to these issues.  Therefore, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by letters dated May 2009 and June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, the Veteran has not identified any additional outstanding records that have been requested or obtained.  The claims file contains the Veteran's service treatment records (STRs), VA medical treatment records, Social Security Administration (SSA) records, private treatment records and lay statements from the Veteran and his representative.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claims.

The Veteran was also afforded a VA compensation and pension examination in November 2009.  The Board finds that the examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims for entitlement to service connection for bilateral hearing loss and tinnitus. 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be presumed for certain chronic diseases, including sensorineural hearing loss and tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hearing loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's STRs are negative for any treatment for or findings suggestive of a chronic hearing disability of either ear.   On separation examination in June 1971, audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
10
LEFT
15
5
0
-
0

An October 1991 Army Reserve medical history showed that on audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
20
5
LEFT
25
10
0
10
5


A March 2009 private treatment record shows that the Veteran was seen for complaints of hearing loss in both ears for five years or more.  It was noted that the  Veteran was previously diagnosed with hearing loss in both ears and he had a history of noise exposure.   He had tinnitus in both ears for five years or more.  The Veteran reported active military duty as a military policeman with daily noise exposure.   He also reported weekly tinnitus and otalgia combined.  Test results indicated sensorineural hearing loss.

A November 2009 VA audiological examination report reflects that the VA examiner reviewed the claims file, noting pertinent medical records associated with the claims file.  The Veteran complained of decreased hearing for over 10 years.  He also complained of tinnitus that is constant and started about five years ago.  The Veteran reported that he was a military policeman and his military noise exposure included trucks, shooting 45 calibres and M-16's.  The Veteran also noted quarterly range practice.  He stated that no ear protection was used.  He was a non-combat Veteran and denies occupation or recreational noise exposure.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
30
LEFT
20
20
25
45
45

Speech discrimination scores on the Maryland CNC word list were 98 percent in the right ear and 96 percent in the left ear.  The diagnosis was normal to mild sensorineural hearing loss of the right ear and normal to moderate sensorineural hearing loss of the left ear.  

The VA examiner opined that the Veteran's hearing loss was not related to acoustic trauma sustained in service.  The VA examiner discussed that the Veteran was in the military police while in the service.  On review of the Veteran's file, audiometric on entrance and discharge from active duty were within normal limits for each ear.  He further noted that even in October 1991, there was normal hearing in each ear through 4000 Hz.  Therefore, he opined the Veteran's current hearing loss is not related to his in-service military noise exposure. 

Initially, the Board notes that audiometric testing results of record do not establish that the Veteran has a hearing loss disability in his right ear pursuant to 38 C.F.R. §  3.385 (2016).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1131 (West 2014).  The competent evidence establishes that the Veteran does not have the disability for which service connection is sought in regard to a right ear hearing loss disability, and there can be no valid claim for service connection for right ear hearing loss disability as that disability is not shown by the evidence of record.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

However, the Veteran does have a left hearing loss disability for VA purposes.  Even so, the evidence of record does not support a finding that the Veteran's left ear sensorineural hearing loss manifested to a compensable degree within one year following his military separation.  As such, left ear hearing loss may not be presumed to have been incurred in-service. 

Significantly, the Veteran has failed to assert that he has had any continuity of symptomatology from the time of his discharge to present.  During the November 2009 VA examination, the Veteran reported that he had difficulty hearing for over 10 years.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The VA examiner also noted that in October 1991, twenty years after discharge from active service, the Veteran's hearing was normal in his left ear through 4000 Hertz.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In addition to the fact that continuous symptoms have not been shown, the evidence does not otherwise indicate that a relationship exists between active duty and his current symptoms.  The November 2009 VA examiner opined that his hearing loss is not related to acoustic trauma sustained in service.  The VA examiner considered that the Veteran was in the military police while in service.  Further, he considered that in October 1991, the Veteran's left ear hearing was normal on examination, which was 20 years after discharge from active service.  The Board notes that the conclusion of the VA examiner is based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran and with consideration of the Veteran's reported history.  Accordingly, the Board finds that the November 2009 VA opinion is of significant probative value as it considers the relevant evidence of record and includes adequate reasons and bases for the opinion rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Dalton v. Nicholson, 21 Vet. App. 23 (2007).
 
Further, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to left ear hearing loss until March 2009. 

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the question of whether the Veteran's current hearing loss was caused by or is related to service noise exposure, does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion.  

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of service connection for bilateral hearing loss.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).
Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  Based on the following, the Board finds that the preponderance of the evidence is against the Veteran's claim.

The Veteran's service treatment records are negative for any treatment for or findings suggestive of tinnitus. In addition, an Army Reserve medical history in October 1991 is also negative for complaints, findings, or diagnosis of tinnitus.  

March 2009 private treatment records note complaints of tinnitus in both ears for five years or more.  

The Veteran was provided a VA audiological examination in November 2009.  The Veteran reported the onset of tinnitus to start about five years prior, or November 2004.  He stated that it is greater in his left ear than in his right.  The Veteran also stated that it is constant and more evidence when the environment is quiet.  The VA examiner opined that his tinnitus was not related to acoustic trauma sustained in service.  The VA examiner stated that the Veteran was in the military police while in the service.  On review of the Veteran's file, audiometric on entrance and discharge from active duty were within normal limits for each ear.  Therefore, the VA examiner concluded that his current tinnitus is not related to his in-service military noise exposure.  The examiner concluded that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.

The Board notes that tinnitus is a disorder capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran asserts he has tinnitus and the November 2009 VA examiner indicated as such, the issue is whether his tinnitus is related to service.

Initially, the first indication of tinnitus appears to be his March 2009 VA treatment record at which time he reported the onset of tinnitus five years prior, more than 33 years after discharge from service.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000) (prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or a disease was incurred in service).  Thus, the initial documentation of tinnitus was well beyond the one-year presumptive period for manifestation of tinnitus as a chronic disease.  Therefore, the Board finds that service connection cannot be established for tinnitus on a presumptive basis. 

Moreover, the Board notes that the only medical opinion to address the medical relationship, if any, between tinnitus and service weighs against the claim.  The November 2009 examiner noted that the Veteran reported tinnitus bilaterally greater in his left ear than his right starting five years prior. 

Regarding the etiology of the Veteran's tinnitus, the VA examiner opined that it is as least likely as not (50 percent probability or greater) a symptom associated with his hearing loss.  The VA examiner also opined that the Veteran's tinnitus was not due to his noise exposure during his military service.  

The Board finds that the November 2011 VA examiner's opinion constitutes probative evidence on the medical nexus question as it was based on review of the Veteran's documented medical history and assertions and examination.  In addition, the VA audiologist noted consideration of the Veteran's contentions.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The examiner provided a definitive opinion that was clear and provided reasons and bases for the conclusions rendered.  In this regard, the examiner determined that the Veteran's tinnitus is a symptom associated with his bilateral hearing loss, a disability for which service connection has been denied as reflected above. 

Significantly, the Veteran has not has presented or identified any contrary medical opinion that supports the claim for service connection for tinnitus.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

While the Veteran attributes his tinnitus to service, it does not necessarily follow that there is a relationship between his current tinnitus and service.  In this case, the Board finds that the medical opinion evidence of record is of more probative and persuasive value than the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds that the preponderance of the evidence that is of record weighs against the claim of service connection for tinnitus.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for acid reflux is dismissed. 

Entitlement to service connection for sleep apnea is dismissed. 

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claims for service connection for hypertension and for erectile dysfunction.

The Veteran asserts that his current hypertension is related to his service or, in the alternative, was caused or is aggravated by his service-connected type II diabetes mellitus.  

The Veteran was afforded a VA examination in August 2013 in which it was noted that he was diagnosed with hypertension in 2008.  The VA examiner opined that his hypertension is less likely than not proximately due to or the result of the Veteran's service connected condition.  The VA examiner concluded that the Veteran does not have diabetic renal disease and has a normal creatinine.  The VA examiner also stated that the Veteran has some protein in his urine likely from less than ideal blood pressure control.  Finally, the VA examiner provided that diabetes does not aggravate hypertension in the absence of diabetic renal disease.  However, the VA examiner did not provide an opinion addressing direct service connection.  While an August 2013 private opinion from Dr. D.S concluded that the Veteran's hypertension is "caused by, related to, or aggravated by a toxic exposure event," this opinion lacks an adequate rationale for adjudication purposes.   Therefore, the Board finds that a remand is warranted to obtain another VA examination and opinion as to the etiology of the Veteran's current hypertension.
 
The Veteran also asserts that his current erectile dysfunction is related to his service or, in the alternative, was caused or is aggravated by his service-connected type II diabetes mellitus.  

An August 2013 VA examination report reflects that the VA examiner checked a box indicating that the Veteran did not have a diagnosis of the male reproductive system.  However, the Veteran reported he began having erectile dysfunction (ED) in about 2005 and that he takes 5 milligrams of Cialis for ED. The Veteran brought in his prescription bottle.  The VA examiner stated that there was no medical documentation showing a diagnosis of ED.  Yet, the VA examiner also stated that the Veteran's treatment plan includes taking continuous medication for the diagnosed condition.  Additionally, the VA examiner then checked off a box finding that the Veteran did have erectile dysfunction.  The VA examiner next stated the etiology of his erectile dysfunction was multifactorial but did not provide explanation of this statement.  The examiner concluded that his erectile dysfunction is less likely than not proximately due to or the result of the Veteran's service connected condition because there was no documentation showing a diagnosis of erectile dysfunction.  

The Board finds the August 2013 VA examination inadequate as the record shows that the Veteran has a diagnosis of ED as reflected in a March 2009 VA medical record.  Furthermore, VA medical treatment records note erectile dysfunction on a November 2012 problem list.  While the Veteran's private physician, Dr. D.S., states in an August 2013 statement that the Veteran has been diagnosed with erectile dysfunction and opines that the condition was "caused by, related to, or aggravated by a toxic exposure event, " this opinion lacks an adequate rationale for adjudication purposes.   Therefore, the Board finds that a remand is warranted to obtain another VA examination and opinion as to the etiology the Veteran's current ED.
 
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination, by an examiner with the appropriate expertise to determine the etiology of his hypertension.  The examiner is requested to review the claims folder, to include this REMAND.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should:

(a) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service.  In providing this opinion, the examiner must reconcile his or her opinion with the August 2013 VA examiner's opinion and the private opinion from Dr. D.S.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by the Veteran's service-connected disabilities.  
The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If the examiner is unable to render a requested opinion without resort to pure speculation, he or she must so state and a complete rationale for such a finding must be provided.

2.  Schedule the Veteran for a new VA examination, by an examiner with the appropriate expertise to determine the etiology of his ED.  The examiner is requested to review the claims folder, to include this REMAND.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should:

(a) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ED had its onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service.  In providing this opinion, the examiner must reconcile his or her opinion with the August 2013 VA examiner's opinion and the private opinion from Dr. D.S.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ED was caused or aggravated by the Veteran's service-connected disabilities.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If the examiner is unable to render a requested opinion without resort to pure speculation, he or she must so state and a complete rationale for such a finding must be provided.
 
3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


